Order filed August 19, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-14-00313-CR
                                 ____________

                 NORMAN ANDREW PUCKETT, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 180th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1374245


                                    ORDER

      The reporter’s record in this case was due June 9, 2014. See Tex. R. App. P.
35.1. The official court reporter, Kathleen O’Connor Powers, filed 8 volumes of
the record on May 27, 2014. On June 12, 2014, this court granted an extension of
time to a substitute reporter, Patricia Palmer, to file the remaining volume of the
record by July 9, 2014. On July 8, 2014, we granted a second extension of time to
file the remaining volume until August 8, 2014, noting that no further extensions
would be granted absent exceptional circumstances. The remaining record has not
been filed with the court. On August 18, 2014, the reporter filed a third request for
an extension, stating the additional record is only 100 pages. Because the complete
reporter’s record has not been filed timely, we DENY the request and issue the
following order.

      We order Patricia Palmer, the substitute court reporter, to file the record in
this appeal within twenty days of the date of this order. No further extension will
be entertained absent exceptional circumstances.

      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Patricia Palmer
does not timely file the record as ordered, we will issue an order directing the trial
court to conduct a hearing to determine the reason for the failure to file the record.



                                   PER CURIAM